Citation Nr: 0305419	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  00-20 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for superficial 
thrombophlebitis of the left lower leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from April 1989 to 
February 1994.  

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from an August 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

In the November 2001 Supplemental Statement of the case 
(SSOC), the duty-to-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§ 5103A were cited.  The VCAA, among other things, modified 
VA's duties to notify and assist claimants.  The duty to 
notify is triggered when VA receives a complete or 
substantially complete application.  In this case, since the 
RO has already adjudicated the claim, the duty to notify does 
apply.  The remaining question is whether VA has fulfilled 
the duty to notify.  The statute, 38 U.S.C.A. § 5103 (West 
2002), and the regulation, 38 C.F.R. § 3.159 (2002), require 
VA to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA.  Because the SSOC does not meet the VCAA 
standard pertaining to the duty to notify, it is inadequate.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).    

Accordingly, the Board finds that VA has not satisfied its 
duty to notify under the VCAA and the case must be remanded 
to the RO for the following action:

Notify the veteran that in order to 
substantiate his claim of service connection 
for thrombophlebitis of the left lower leg, he 
must submit evidence of current disability and 
that the current disability is related to the 
condition shown in service.  He should also be 
notified that the VA will obtain any VA records 
he identifies as relevant to his claim and VA 
will obtain any private medical records, if he 
authorizes the release of such records, or he 
can submit the private medical records without 
VA assistance.  

After the above requested action has been completed, the RO 
should review the claim.  If the benefit sought on appeal 
remains denied, a supplemental statement of the case should 
be furnished to the veteran and he should be afforded the 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



